Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Optical Cable Corporation: We consent to the incorporation by reference in Registration Statement Nos.333-09433, 333-115575, 333-128163, 333-174917, 333-189277, and 333-203129 on FormsS-8 and Registration Statement No.333-103108 on FormS-3 of Optical Cable Corporation of our report dated January 28, 2016, with respect to the consolidated balance sheets of Optical Cable Corporation and subsidiaries as of October31, 2015 and 2014, and the related consolidated statements of operations, shareholders’ equity, and cash flows for each of the years in the three-year period ended October31, 2015, which report is incorporated by reference in the October31, 2015 Annual Report on Form10-K of Optical Cable Corporation. /s/ KPMG LLP Roanoke, Virginia
